Title: General Orders, 8 November 1778
From: Washington, George
To: 


  
    Head-Quarters Frederick’s burgh [N.Y.] sunday Novr 8th 78.
    Parole Nuremberg—C. Signs Namure Narva.
    
  
  The order of the 2nd instant directing a delivery of the serviceable old Coats Jackets and Breeches to the Cloathier after the troops should have received new ones was not meant to comprehend such as had been procured by the soldiers themselves either by purchase or Donation, or such as had been paid for by Stoppages out of their Pay; Those which were to be the object of delivery now call’d for on the recommendition of the honorable the board of War as from a view of our supplies at the time the measure was considered as founded not only in Policy but strict necessity, as providing the best source for relief to the soldiers themselves against Accidents that might attend the Importation of future supplies as well as to those whose unhappy lot it might be to become the subjects of hospitals and others of the Army for whom some provision in this instance would have been indispensable. However as our quantity of new Cloathing fortunately turns out better than it was at first apprehended and of course removes in some degree the necessity which dictated the measure and as the old remaining in the hands of the soldiers will contribute much by a careful use and application of them on duties of fatigue &c.—to preserve the new, the order of the 2nd so far as it respects a return of them to the Cloathier is dispensed with—But such Cloathing viz., Coats, Jackets and Breeches as have been received either thro’ the hands of the Cloathier or Agents or thro’ the States on Continental Account and which has been delivered in the course of the Fall or that may remain undelivered is not to be comprehended under the description of old and must be returned to the Cloathier or Agents of the department  
    
    
    
    in Case new ones are drawn, to prevent Injustice to the Public by obtaining double supplies and to the Troops themselves who otherwise would be upon an unequal footing.
The General expects a pointed attention on the part of the officers to this order, and also according to former instructions to their mens cloathing and that they will not only extend their Care to its’ Cleanliness but to prevent any Mis-application of it.
